Order unanimously affirmed with costs. Memorandum: State Finance Law § 145 permits a contractor to serve a notice of claim upon the State "not later than forty days after” final payment. We reject the State’s contention that the contractor did not comply with the statute because it served its notice of claim before final payment. The statute requires only that the notice of claim be served "not later than” 40 days after final payment; it does not require that the notice be served after final payment. (Appeal from order of Court of Claims, NeMoyer, J. — dismiss notice of claim.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ.